 1   JAMES M. PETERSON, Bar No. 137837
     peterson@higgslaw.com
 2   DEREK W. PARADIS, Bar No. 269556
     paradisd@higgslaw.com
 3   HIGGS FLETCHER & MACK LLP
     401 West “A” Street, Suite 2600
 4   San Diego, CA 92101-7913
     Telephone: 619.236.1551
 5   Facsimile: 619.696.1410
 6   Attorneys for Defendant
     O’REILLY AUTO ENTERPRISES, LLC
 7
     ROBERT C. STRICKLAND, Bar No. 243757
 8   robert@stricklandlawyers.com
     STRICKLAND LAW GROUP, PLC
 9   1372 N. McDowell Boulevard, Suite J
     Petaluma, CA 94954
10   Telephone: 707.347.9123
     Facsimile: 707.347.9123
11
     Attorneys for Plaintiff
12   ALEX SANDOVAL
13                           UNITED STATES DISTRICT COURT
14                        NORTHERN DISTRICT OF CALIFORNIA
15

16   ALEX SANDOVAL,                            CASE NO. 3:18-CV-06363 JST
17                         Plaintiff,          STIPULATION AND [PROPOSED]
                                               ORDER TO CONTINUE THE
18   v.                                        MEDIATION COMPLETION
                                               DEADLINE
19   O’REILLY AUTO ENTERPRISES,
     LLC and DOES 1-100, inclusive,            CTRM:           9
20                                             IC JUDGE:       Hon. Jon S. Tigar
                           Defendants.
21                                             CASE FILED: August 23, 2018
                                               REMOVED: October 17, 2018
22

23

24               Plaintiff ALEX SANDOVAL (“Plaintiff”) and Defendant O’REILLY AUTO
25   ENTERPRISES, LLC (“O’Reilly”) (collectively with Plaintiff, “the Parties”), by
26   and through their respective counsel, hereby stipulate as follows.
27   ///
28   ///
                                                                  CASE NO. 3:18-CV-06363 JST
     8978933.1                                          STIPULATION AND [PROPOSED] ORDER
                                                               TO CONTINUE THE MEDIATION
 1               THE PARTIES HEREBY STIPULATE AND AGREE AS FOLLOWS:
 2               1.   On January 23, 2019, this Court issued a Scheduling Order in this case
 3   setting a Mediation Completion Deadline for May 24, 2019.
 4               2.   The Parties scheduled a mediation with panel mediator, Fred Butler,
 5   Esq., to take place on May 29, 2019.
 6               3.   The Parties respectfully ask that the Court continue the May 24, 2019
 7   Mediation Completion Deadline to May 31, 2019.
 8               IT IS SO STIPULATED.
 9
     DATED: March 25, 2019                            HIGGS FLETCHER & MACK LLP
10

11
                                                      By: /s/ James M. Peterson
12                                                      JAMES M. PETERSON
                                                        DEREK W. PARADIS
13                                                      Attorneys for Defendant
                                                        O’REILLY AUTO ENTERPRISES,
14                                                      LLC (erroneously sued as
                                                        O’REILLY AUTOMOTIVE
15                                                      STORES, INC.)
16   DATED: March 25, 2019                            STRICKLAND LAW GROUP
17

18                                                    By: /s/ Robert C. Strickland
19
                                                        ROBERT C. STRICKLAND
                                                        Attorney for Plaintiff
20
                                                        ALEX SANDOVAL

21               IT IS ORDERED that the Mediation Completion Deadline set by this Court
22   in the Scheduling Order dated January 23, 2019 is hereby continued from May 24,
23   2019 to May 31, 2019.
24

25
              March 25
     DATED: _____________, 2019                        ______________________________
26                                                     Hon. Jon S. Tigar
                                                       United States District Judge
27

28
                                                                       CASE NO. 3:18-CV-06363 JST
     8978933.1
                                                  2          STIPULATION AND [PROPOSED] ORDER
                                                                    TO CONTINUE THE MEDIATION
